DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on October 26, 2022 in which claims 1-7, 9, and 13-16 are presented for examination. Claims 8, 10-12 and 17 have been withdrawn.

Election/Restrictions
Claims 8, 10-12 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2022.
Applicant’s reply filed October 26, 2022, does not indicate the claims readable on elected Species A (Figures 1-4). After a full review of Applicant’s disclosure, Claims 8, 10-12 and17 appear to be drawn to non-elected Species. Claim 8 appears to be drawn to Species C, figure 6, in which claims 10-12 depend from claim 8. Claim 8 recites a cuff having a plurality of chambers, which is disclosed in Applicant’s Specification in [0020], “In an embodiment shown in detail in Fig. 6, the glove may be segmented into separate pockets 28 so that the cushioning substance will be retained within a specific pocket and will not migrate away from the area where it is desired” and [0030], “Fig. 6 is a view of an embodiment showing an embodiment of the internal construction of a removable cuff that extends partially below the wrist of a user and has separate compartments 28”.
Therefore, claims 8 and 10-12 have been withdrawn from further consideration be the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).  
1. said back further comprising an open area (claim 1).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites “said back further comprising an open area whereby the back of a user's hand is exposed to ambient air”, in which as claimed it appears that there is “a open area” at the back of the glove. After review of Applicant’s Specification, [0010] discloses “the glove surface may include areas of breathable, open mesh fabric to allow for the evaporation of perspiration and consequent cooling of the hand. Areas of such fabric may be situated at the back of the hand, and above selected finger and knuckle joints”, in which is appears that the back does not include “an open area”, but includes “open mesh fabric”. Applicant’s Specification does not appear to include disclosure of “said back further comprising an open area whereby the back of a user's hand is exposed to ambient air” as claimed. Therefore, Applicant’s Specification does not provide proper antecedent basis for the claimed subject matter.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 1 and 13 each recite “adjustment means” which appears to be disclosed in Applicant’s Specification in [0023], as “A conventional tightening strap 18 is located at the back of the glove, and may be a hook-and-loop fastener, a buckle, an elastic strap, belt-buckle rings, or any other suitable tightening mechanism”.

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “said back further comprising an open area whereby the back of a user's hand is exposed to ambient air”, which is indefinite since it is unclear as to what the “open area” is referring to, Applicant’s Specification in [0010] discloses “the glove surface may include areas of breathable, open mesh fabric to allow for the evaporation of perspiration and consequent cooling of the hand. Areas of such fabric may be situated at the back of the hand, and above selected finger and knuckle joints”, in which it appears that the back “open area”, is referring to “open mesh fabric”. Therefore, Examiner is interpreting the limitation to read as open mesh fabric based on Applicant’s disclosure. 
Claim 13 recites the limitation “the innermost ply adjacent a user's hand”, (page 19 line 1) there is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “said outermost ply comprising a slip-resistant outer surface” (page 19 line 8), there is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (2016/0174635) in view of Kim et al.(2017/0135424)[Kim] in view of Berthelot (2013/0046220).
Regarding claim 1, Iacono teaches, A glove to be worn by a user while using a peripheral device that is resting on a generally horizontal surface (1 is capable of being worn by a user while using a peripheral device that is resting on a generally horizontal surface, [0058], [0059], figures 1-3), said glove comprising a palm (2, [0059]), a back (3, [0058]), a cuff (30, [0068]), and an adjustment strap (39, [0070]), said palm further comprising a gripping area having a plurality of layers comprising at least an outermost layer, an innermost layer (“The palm side 2 may have a finger panel 12 and/or a palm panel 14 that may be sewn to the stretch material 4. The finger panel 12 and/or the palm panel 14 may be made from a material that may provide grip for a user. Further, the material for the finger panel 12 and/or the palm panel 14 may have non-slip properties”, [0061], 2 further comprising 14 comprising 14 and 4, [0061], [0076], figures 1-3), said outermost layer having an external surface comprising a non-slip interface whereby the application of moderate downward and horizontal pressure of said interfacing surface upon a peripheral device causes physical movement of the peripheral device along the generally horizontal surface, said innermost layer comprising a moisture passing layer whereby moisture is removed from the skin of a user's hand adjacent to such moisture passing layer and passed through said moisture passing layer (“The glove 1 has a palm side 2 and a back side 3. The palm side 2 and the back side 3 may be constructed at least partially from a stretch material 4. The stretch material 4 may be a mesh material, an elastic material and/or the like, for example, that may stretch and/or may contract. The stretch material 4 may also allow for breathability of the glove 1. For example, mesh construction of the stretch material 4 may allow heat and/or perspiration from inside the glove 1 to escape”, [0059], “Referring now to FIG. 3, the glove 1 may have the palm side 2 as shown. The palm side 2 may have a finger panel 12 and/or a palm panel 14 that may be sewn to the stretch material 4. The finger panel 12 and/or the palm panel 14 may be made from a material that may provide grip for a user. Further, the material for the finger panel 12 and/or the palm panel 14 may have non-slip properties”, [0061], “As shown in the FIGS. 1-7, a texture 55 may be formed and/or embossed on the finger panel 12, the thumb part 13, the palm panel 14 and/or the wrist panel 30. The texture 55 may have indentations 56 that may be configured to enhance the ability of the glove 1 to grip and/or secure a club in the hand of a user. The texture 55 may preferably be located on the glove 1 to provide added grip to the glove 1”, [0076], therefore, 14 having an external surface comprising a non-slip interface whereby it would be expected that the application of moderate downward and horizontal pressure of said interfacing surface upon a peripheral device causes physical movement of the peripheral device along the generally horizontal surface, 4 comprising a moisture passing layer whereby moisture is removed from the skin of a user's hand adjacent to such moisture passing layer and passed through said moisture passing layer, figures 1-3), said back further comprising an open area whereby the back of a user's hand is exposed to ambient air (“Referring to FIGS. 1 and 2, the glove 1 may have the back side 3 as shown. The stretch material 4 may be continuous from the wrist end 15 to the tips of the index finger 20, the middle finger 21, the ring finger 22 and the pinky finger 23”, [0068], therefore, 3 further comprises an open area whereby the back of a user's hand is exposed to ambient air, figures 1-3), said cuff extending at least partially along said palm of said glove and situated adjacent to the wrist of a user (30 extending at least partially along 2 of 1 and situated adjacent to the wrist of a user, [0067], figure 3), said adjustment strap extending at least partially across said back and comprising adjustment means for tightening said glove on the hand by a user (“The slit 38 may be closed using a flap 39 that may have a hook-and-loop closure 42, for example. The hook-and-loop closure may be a Velcro® (a registered trademark of Velcro Industries LLC) fastener. The flap 39 and the hook-and-loop closure 42 may allow tightening and/or loosening of the glove 1 as needed”, [0070], therefore, 39 extends at least partially across 3 and comprising 42 for tightening 1 on the hand by a user).
While Iacono discloses a gripping area having an outermost layer 14 and an innermost layer 4, Iacono fails to teach, a gripping area having a plurality of layers comprising at least an outermost layer, an innermost layer, and a central layer situated between said outermost layer and said innermost layer, said cuff comprising an enclosure, said enclosure enclosing a cushioning material whereby a user's wrist is supported and cushioned at a configurable height above the generally horizontal surface.
Kim, a glove with grip, Abstract, [0017], teaches, a gripping area having a plurality of layers comprising at least an outermost layer, an innermost layer, and a central layer situated between said outermost layer and said innermost layer (“FIGS. 8 to 10 are cross-sectional views illustrating moisture permeability and waterproof functions while wearing the glove”, [0063], “A glove in accordance with the present invention has a basic constitution including an inner liner having a glove shape; an outer shell surrounding the inner liner; a first intermediate membrane disposed between the inner liner and the outer shell and made of a first material having moisture permeability and waterproof functions”, [0062], “As in FIG. 8, a glove in accordance with the fourth embodiment includes a first joining part 261 in which a second intermediate membrane sheet disposed on the outer surface of the first intermediate membrane sheet 211 and made of the second material having a melting point lower than that of the first material allows the first intermediate membrane sheet to join to an outer shell 300 by heat supply. Also, a second joining part 262 in which a third intermediate membrane disposed on an inner surface of the first intermediate membrane sheet 211 and made of a third material having a melting point lower than that of the first material allows the first intermediate membrane sheet 211 to join to an inner liner 100 by heat supply is provided”, [0064], “Also, since the inner liner 100, the glove intermediate membrane 200, and the outer shell 300 are firmly joined while closely contacting each other, excellent grip feeling is provided”, [0066], therefore, a gripping area having a plurality of layers comprising at least 300, 100, 211 situated between 300 and 100, figure 8, see also, [0065], and [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gripping area of Iacono with a central layer situated between said outermost layer and said innermost layer as taught by Kim, in order to provide the gripping portion of the glove with “excellent moisture permeability and the waterproof function and simultaneously has the excellent grip feeling”, [0024], which maintains both the gripping ability and the moisture passing layer ability for the glove.
While Iacono discloses a cuff 30, the combined references fail to teach, said cuff comprising an enclosure, said enclosure enclosing a cushioning material whereby a user's wrist is supported and cushioned at a configurable height above the generally horizontal surface.
Berthelot, a device for a user’s wrist, Abstract, teaches, said cuff comprising an enclosure, said enclosure enclosing a cushioning material whereby a user's wrist is supported and cushioned at a configurable height above the generally horizontal surface (“The wearable wrist support includes a pocket to receive a removable wrist support, where the wrist supports are filled with variety of materials. For example, the wrist support may be filled with foam for a soft comfortable feel during use”, [0017], “The wearable wrist support (10) includes an elongated strap (12) that fits comfortably around a user's wrist”, [0018], “In a central portion of the elongated strap (12) may be a pocket (14). The pocket (14) may include an opening (16) to receive a support member (18). The opening (18) may be along a side (as shown) or along the top or bottom of the pocket (14). The opening (18) enables the user to easily insert and remove the support member (18)”, [0019], “The support member (18) may be covered in a plastic or fabric material, and may be thereby filled with a variety of different materials including foam, small beads, cotton or synthetic stuffing, gel, saline, silicone, or alternative materials known and used able to withstand hot and freezing temperatures. Multiple support members (18) made from differing materials may be provided with each elongated strap (12) to enable the user to interchange the type of support member (18) desired for their particular needs”, [0020], “During use the support member (18) may be used to simply cushion and elevate the user's wrist when manipulating a mouse…With the enhanced features of being able to not only support and cushion the wrist but also deliver the therapeutic effects of heat or cold to the wrist, the wearable wrist support (10) is especially beneficial for those users who suffer from ailments like carpal tunnel syndrome or strained muscles”, therefore, 10 comprises 14, 14 enclosing 18 whereby a user's wrist is supported and cushioned at a configurable height ([0020]) above the generally horizontal surface, figures 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cuff of Iacono with and enclosure enclosing a cushioning material at a configurable height as taught by Berthelot, in order to provide the cuff a support member that “comforts and elevates the wrist of the user”, [0011], where, the user can “interchange the type of support member (18) desired for their particular needs”, [0020].

Regarding claim 2, the combined references teach, said innermost layer comprising a moisture passing material (Iacono, 4 comprises a breathable material, “The stretch material 4 may also allow for breathability of the glove 1. For example, mesh construction of the stretch material 4 may allow heat and/or perspiration from inside the glove 1 to escape”,[0059]).
While Iacono discloses that innermost layer 4 “may allow heat and/or perspiration from inside the glove 1 to escape”, the combined references fail to teach, said innermost layer comprising a wicking material.
Kim further teaches, the innermost layer is a wicking material (“glove in accordance with the present invention has a basic constitution including an inner liner having a glove shape; an outer shell surrounding the inner liner; a first intermediate membrane disposed between the inner liner and the outer shell and made of a first material having moisture permeability and waterproof functions”. [0062], “ccordingly, sweat 3 generated from a skin 1 is discharged to the outside sequentially through the inner liner 100, the second joining part 262, the first intermediate membrane sheet 211, the first joining part 261, and the outer shell 300”, [0065], therefore, 100 is a wicking material, figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the innermost layer of Iacono as a wicking material as taught by Kim, in order to provide the glove with “excellent moisture permeability and the waterproof function and simultaneously has the excellent grip feeling”, [0024], which maintains the moisture passing layer ability for the glove.

Regarding claim 3, the combined references teach, said gripping area being situated at the center of said palm (Iacono, 14 is situated at the center of 3, figure 3).

Regarding claim 4, the combined references teach, further comprising a thumb and fingers (Iacono, further comprising 13 and 20-23, [0064], [0060], figures 1-3).

Regarding claim 6, the combined references teach, said open area on said back comprising an open mesh fabric (Iacono, “The palm side 2 and the back side 3 may be constructed at least partially from a stretch material 4. The stretch material 4 may be a mesh material, an elastic material and/or the like, for example, that may stretch and/or may contract. The stretch material 4 may also allow for breathability of the glove 1. For example, mesh construction of the stretch material 4 may allow heat and/or perspiration from inside the glove 1 to escape”, [0059], therefore, the open area on 3 comprises an open mesh fabric, figures 1-2, see also, [0068]).

Regarding claim 7, the combined references teach, whereby said adjustment strap comprises an elastic strap situated internally within said back (Iacono,39 comprises 52 situated internally within 3, [0070], figures 1 and 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iacono (2016/0174635) in view of Kim et al.(2017/0135424)[Kim] in view of Berthelot (2013/0046220) in view of Andrews (2010/0031411).
Regarding claim 5, the combined references teach, said fingers and said thumb extending partway along the fingers and thumb of a user (Iacono, 20-23 and 13 extend partway along the fingers and thumb of a user, [0060], [0062], [0064], [0068], [0069], figures 1-3).
While Iacono discloses fingers 20-23, thumb 13, the combined references fail to teach, said fingers and said thumb extending partway along the fingers and thumb of a user and being open ended.
Andrews, a glove with a slip-resistant palm “designed to absorb sweat and provide a non slip environment”, [0014], see also Abstract and [0011], teaches, said fingers and said thumb extending partway along the fingers and thumb of a user and being open ended (“The right hand glove 10 has half fingers 12, 14, 16, 18, and 20 so that the tip portions 22, 24, 26, 28 and 30 of the fingers of a person wearing the gloves are exposed for gripping and dexterity”, [0010], therefore, 12/14/16/18 extend partway along the fingers and thumb of a user and being open ended, figures 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fingers and thumb of Iacono as extending partway along the fingers and thumb of a user and being open ended as taught by Andrews, in order to provide the glove with “half fingers…so that the tip portions…of the fingers of a person wearing the gloves are exposed for gripping and dexterity”, [0010], while also maintaining the gripping ability of the palm.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iacono (2016/0174635) in view of Kim et al.(2017/0135424)[Kim] in view of Berthelot (2013/0046220) in view of Diehn et al. (2015/0147468)[Diehn].
Regarding claim 9, the combined references teach, said non-slip interface (Iacono, 14, “The finger panel 12 and/or the palm panel 14 may be made from a material that may provide grip for a user. Further, the material for the finger panel 12 and/or the palm panel 14 may have non-slip properties”, [0061], “As shown in the FIGS. 1-7, a texture 55 may be formed and/or embossed on the finger panel 12, the thumb part 13, the palm panel 14 and/or the wrist panel 30. The texture 55 may have indentations 56 that may be configured to enhance the ability of the glove 1 to grip and/or secure a club in the hand of a user. The texture 55 may preferably be located on the glove 1 to provide added grip to the glove 1”, [0076], figure 3).
While Iacono discloses non-slip interface 14, the combined references fail to teach, said non-slip interface comprising a chitosan biopolymer
Diehn, a coating surface for gloves, Abstract, teaches, said non-slip interface comprising a chitosan biopolymer (“A quick-drying polymer coating formulation made from a hydrophobically modified biopolymer, in an example chitosan, enhances the tack of a surface. For example, when applied to football gloves the tack of the football glove is restored. In one example, after applying the solution to a glove and drying the coating, a thin, transparent, shiny, and tacky polymer coating to the glove is formed that enhances the grip of the glove wearer to improve their capability to catch a football. As utilized herein the term "tack" and "tacky" refers to a non-slip or low-slip surface that prevents other surfaces from sliding along the coating applied to the surface. Unmodified chitosan does not form a tacky film. Surprisingly, the covalent modification of chitosan that adds hydrophobic substituents to the chitosan molecule increases its tackiness”, [0013], “In one exemplary embodiment, the formulation is applied to the palm and fingers of a football glove”, [0014], therefore, the non-slip interface comprising a chitosan biopolymer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the non-slip interface of Iacono as comprising a chitosan biopolymer as taught by Diehn, in order to provide a non-slip interface that is a “quick-drying polymer coating formulation made from a hydrophobically modified biopolymer, in an example chitosan, enhances the tack of a surface. For example, when applied to football gloves the tack of the football glove is restored. In one example, after applying the solution to a glove and drying the coating, a thin, transparent, shiny, and tacky polymer coating to the glove is formed that enhances the grip of the glove wearer”, [0013].
Absent a showing of criticality with respect to “said non-slip interface comprising a chitosan biopolymer”, even though Iacono and the combined references do not specifically disclose does not disclose a “non-slip interface comprising a chitosan biopolymer” as claimed, Applicant’s Specification discloses in [0026], “A moisture-resistant layer 26 has an adhesive outer surface that may be a chitosan biopolymer adhesive or may be any surface that provides a similarly adhesive, slip-resistant manipulation of the peripheral device”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iacono to make the non-slip interface comprise a chitosan biopolymer. Such modification would be considered a mere choice of a preferred configuration for material, in this case, a chitosan biopolymer, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the said non-slip interface as comprising a chitosan biopolymer, the modification would provide a tacky polymer coating to the glove that enhances the grip of the glove wearer, which maintains the ability for the glove to grip as intended.


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iacono (2016/0174635) in view of Faulconer (2003/0000005) in view of Berthelot (2013/0046220).
Regarding claim 13, Iacono teaches, A glove (1, [0058], [0059], figures 1-3) comprising a palm (2, [0059], figure 3), a back (3, [0058], figures 1-2), a cuff (30, [0068], figures 1-3), fingers (20-23, [0060], [0062], [0068], figures 1-3), a thumb (13, [0064], [0069], figures 1-3) and an adjustment strap (39, [0070]), said glove comprising thin, expandable polyester spandex ("The glove 1 has a palm side 2 and a back side 3. The palm side 2 and the back side 3 may be constructed at least partially from a stretch material 4. The stretch material 4 may be a mesh material, an elastic material and/or the like, for example, that may stretch and/or may contract. The stretch material 4 may also allow for breathability of the glove 1. For example, mesh construction of the stretch material 4 may allow heat and/or perspiration from inside the glove 1 to escape. The stretch material 4 may be made from nylon, Lycra® (a registered trademark of Invista Corporation), spandex and/or the like or any combination of such materials”, [0059], “The glove 1 may be constructed using single stitching and/or double stitching, as desired, in certain locations. Preferably, the thread may be a multilayered, glued and/or lubricated polyester thread which may provide increased durability and elasticity. The increased elasticity may allow the glove 1 to fit snugly on a hand”, [0060], therefore, 1 comprises thin, expandable polyester spandex, Examiner notes: 1 is thin in as much as Applicant has claimed), said palm comprising a multiple-ply area in which the innermost ply adjacent a user's hand comprises a passing layer for passing perspiration, said outermost ply comprising a slip-resistant outer surface (“The glove 1 has a palm side 2 and a back side 3. The palm side 2 and the back side 3 may be constructed at least partially from a stretch material 4. The stretch material 4 may be a mesh material, an elastic material and/or the like, for example, that may stretch and/or may contract. The stretch material 4 may also allow for breathability of the glove 1. For example, mesh construction of the stretch material 4 may allow heat and/or perspiration from inside the glove 1 to escape”, [0059], “Referring now to FIG. 3, the glove 1 may have the palm side 2 as shown. The palm side 2 may have a finger panel 12 and/or a palm panel 14 that may be sewn to the stretch material 4. The finger panel 12 and/or the palm panel 14 may be made from a material that may provide grip for a user. Further, the material for the finger panel 12 and/or the palm panel 14 may have non-slip properties”, [0061], “As shown in the FIGS. 1-7, a texture 55 may be formed and/or embossed on the finger panel 12, the thumb part 13, the palm panel 14 and/or the wrist panel 30. The texture 55 may have indentations 56 that may be configured to enhance the ability of the glove 1 to grip and/or secure a club in the hand of a user. The texture 55 may preferably be located on the glove 1 to provide added grip to the glove 1”, [0076], therefore, 3 comprises a multiple-ply area in which 4 adjacent a user's hand comprises a passing layer for passing perspiration, 14 comprising a slip-resistant outer surface, figures 1-3), said back comprising an open mesh fabric that contacts the back of a user's hand (“Referring to FIGS. 1 and 2, the glove 1 may have the back side 3 as shown. The stretch material 4 may be continuous from the wrist end 15 to the tips of the index finger 20, the middle finger 21, the ring finger 22 and the pinky finger 23”, [0068], “The glove 1 has a palm side 2 and a back side 3. The palm side 2 and the back side 3 may be constructed at least partially from a stretch material 4. The stretch material 4 may be a mesh material, an elastic material and/or the like, for example, that may stretch and/or may contract. The stretch material 4 may also allow for breathability of the glove 1. For example, mesh construction of the stretch material 4 may allow heat and/or perspiration from inside the glove 1 to escape”, [0059], therefore, 2 comprises an open mesh fabric that contacts the back of a user's hand, figures 1-2), said adjustment strap comprising adjustment means for securing said glove to a user's hand (“The slit 38 may be closed using a flap 39 that may have a hook-and-loop closure 42, for example. The hook-and-loop closure may be a Velcro® (a registered trademark of Velcro Industries LLC) fastener. The flap 39 and the hook-and-loop closure 42 may allow tightening and/or loosening of the glove 1 as needed”, [0070], therefore, 39 comprises 42 for securing 1 to a user's hand).
While Iacono discloses fingers 20-23, thumb 13 and multiple-ply area having an a breathable innermost ply 4, Iacono fails to teach, open-ended fingers, an open-ended thumb, said palm comprising a multiple-ply area in which the innermost ply adjacent a user's hand comprises a wicking layer for passing perspiration through to an adjacent, middle ply comprising an absorbent layer, said middle ply absorbent layer absorbing and retaining perspiration while a user's hand remains in contact with said innermost ply, and when a user's hand is no longer adjacent said innermost ply, allowing absorbed perspiration to evaporate through said wicking layer, said cuff comprising a cushion adjacent a user's wrist, said cuff supporting and positioning the user's wrist and hand at a desired location.
Faulconer, a glove with grip, Abstract, teaches, a glove comprising open-ended fingers and an open-ended thumb (“Glove 10 is comprised of a glove body 12 having a palm side comprising a palm portion 14 which includes finger stall portion 18 and thumb stall 20”, [0013], “Finger stall portion 18 comprises four stalls: an index finger stall 29, middle finger stall 30, ring finger stall 32 and little finger stall 34”, [0015], therefore, 10 comprises 18 and 20, figures 1 and 3), said palm comprising a multiple-ply area in which the innermost ply adjacent a user's hand comprises a wicking layer for passing perspiration through to an adjacent, middle ply comprising an absorbent layer, said middle ply absorbent layer absorbing and retaining perspiration while a user's hand remains in contact with said innermost ply, and when a user's hand is no longer adjacent said innermost ply, allowing absorbed perspiration to evaporate through said wicking layer (“Glove 10 is comprised of a glove body 12 having a palm side comprising a palm portion 14 which includes finger stall portion 18 and thumb stall 20”, [0013],  “Glove body 12 is comprised of a connecting layer 23 integral with a plurality of gripping pads 38, an intermediate layer 25 and an optional inner lining 26. Intermediate layer 25, best shown in FIG. 2, is comprised of a suitable strong and flexible material such as leather. This layer 25 has an inside 27 which faces the hand when the glove is worn, and an outside 28 which faces away from the hand. Inner lining 26 is comprised of a thin fabric material, such as polyester, which is secured as by sewing or laminating to the inside of layer 25. This inner lining is in contact with the user's hand. It provides comfort for the hand and also serves to wick any moisture away from the skin”, [0014], therefore, 14 comprises a multiple-ply area in which 26 adjacent a user's hand comprises a wicking layer for passing perspiration through to an adjacent, 25 comprising an absorbent layer, 25 absorbent layer absorbing and retaining perspiration while a user's hand remains in contact with 26, and when a user's hand is no longer adjacent 26, allowing absorbed perspiration to evaporate through 26, Examiner notes: 25 is disclosed as being “comprised of a suitable strong and flexible material such as leather”, and would perform the function as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fingers and thumb of Iacono as open-ended fingers and an open-ended thumb as taught by Faulconer and provice the multiple-ply area of the palm of Iacono as an innermost ply wicking layer and middle ply absorbent layer as further taught by Faulconer, in order to enable “the glove and hand to be comfortably curled about an object with a secure grip”, claim 1, and provide multiple-ply area of the glove with an “an intermediate layer…inner lining…Intermediate layer…comprised of a suitable strong and flexible material such as leather….Inner lining 26 is comprised of a thin fabric material, such as polyester…This inner lining is in contact with the user's hand. It provides comfort for the hand and also serves to wick any moisture away from the skin”, [0014], which maintains both the slip-resistant properties and the moisture passing layer ability for the glove.
While Iacono discloses a cuff 30, the combined references fail to teach, said cuff comprising a cushion adjacent a user's wrist, said cuff supporting and positioning the user's wrist and hand at a desired location.
Berthelot, a device for a user’s wrist, Abstract, teaches, said cuff comprising a cushion adjacent a user's wrist, said cuff supporting and positioning the user's wrist and hand at a desired location (“The wearable wrist support includes a pocket to receive a removable wrist support, where the wrist supports are filled with variety of materials. For example, the wrist support may be filled with foam for a soft comfortable feel during use”, [0017], “The wearable wrist support (10) includes an elongated strap (12) that fits comfortably around a user's wrist”, [0018], “In a central portion of the elongated strap (12) may be a pocket (14). The pocket (14) may include an opening (16) to receive a support member (18). The opening (18) may be along a side (as shown) or along the top or bottom of the pocket (14). The opening (18) enables the user to easily insert and remove the support member (18)”, [0019], “The support member (18) may be covered in a plastic or fabric material, and may be thereby filled with a variety of different materials including foam, small beads, cotton or synthetic stuffing, gel, saline, silicone, or alternative materials known and used able to withstand hot and freezing temperatures. Multiple support members (18) made from differing materials may be provided with each elongated strap (12) to enable the user to interchange the type of support member (18) desired for their particular needs”, [0020], “During use the support member (18) may be used to simply cushion and elevate the user's wrist when manipulating a mouse…With the enhanced features of being able to not only support and cushion the wrist but also deliver the therapeutic effects of heat or cold to the wrist, the wearable wrist support (10) is especially beneficial for those users who suffer from ailments like carpal tunnel syndrome or strained muscles”, therefore, 10 comprises 14, 10 supporting and positioning the user's wrist and hand at a desired location, figures 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cuff of Iacono with a cushion adjacent a user's wrist as taught by Berthelot, in order to provide the cuff a support member that “comforts and elevates the wrist of the user”, [0011].

Regarding claim 15, the combined references teach, said cuff comprising an openable enclosure, said enclosure receiving a greater or lesser volume of cushioning material as determined by a user (as combined above as taught by Berthelot, 30 of Iacono comprises 14, 14 is capable of receiving a greater or lesser volume of 18 as determined by a user, since  “The support member (18) may be covered in a plastic or fabric material, and may be thereby filled with a variety of different materials including foam, small beads, cotton or synthetic stuffing, gel, saline, silicone, or alternative materials known and used able to withstand hot and freezing temperatures. Multiple support members (18) made from differing materials may be provided with each elongated strap (12) to enable the user to interchange the type of support member (18) desired for their particular needs”, [0020]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iacono (2016/0174635) in view of Faulconer (2003/0000005) in view of Berthelot (2013/0046220) in view of Diehn et al. (2015/0147468)[Diehn].
Regarding claim 14, the combined references teach, said slip-resistant outer surface (Iacono, 14, “The finger panel 12 and/or the palm panel 14 may be made from a material that may provide grip for a user. Further, the material for the finger panel 12 and/or the palm panel 14 may have non-slip properties”, [0061], “As shown in the FIGS. 1-7, a texture 55 may be formed and/or embossed on the finger panel 12, the thumb part 13, the palm panel 14 and/or the wrist panel 30. The texture 55 may have indentations 56 that may be configured to enhance the ability of the glove 1 to grip and/or secure a club in the hand of a user. The texture 55 may preferably be located on the glove 1 to provide added grip to the glove 1”, [0076], figure 3).
While Iacono discloses non-slip interface 14, the combined references fail to teach, said slip-resistant outer surface comprising a chitosan biopolymer.
Diehn, a coating surface for gloves, Abstract, teaches, said slip-resistant outer surface comprising a chitosan biopolymer (“A quick-drying polymer coating formulation made from a hydrophobically modified biopolymer, in an example chitosan, enhances the tack of a surface. For example, when applied to football gloves the tack of the football glove is restored. In one example, after applying the solution to a glove and drying the coating, a thin, transparent, shiny, and tacky polymer coating to the glove is formed that enhances the grip of the glove wearer to improve their capability to catch a football. As utilized herein the term "tack" and "tacky" refers to a non-slip or low-slip surface that prevents other surfaces from sliding along the coating applied to the surface. Unmodified chitosan does not form a tacky film. Surprisingly, the covalent modification of chitosan that adds hydrophobic substituents to the chitosan molecule increases its tackiness”, [0013], “In one exemplary embodiment, the formulation is applied to the palm and fingers of a football glove”, [0014], therefore, the slip-resistant outer surface of the glove comprises a chitosan biopolymer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the slip-resistant outer surface interface of Iacono as comprising a chitosan biopolymer as taught by Diehn, in order to provide a slip-resistant outer surface that is a “quick-drying polymer coating formulation made from a hydrophobically modified biopolymer, in an example chitosan, enhances the tack of a surface. For example, when applied to football gloves the tack of the football glove is restored. In one example, after applying the solution to a glove and drying the coating, a thin, transparent, shiny, and tacky polymer coating to the glove is formed that enhances the grip of the glove wearer”, [0013].
Absent a showing of criticality with respect to “said slip-resistant outer surface comprising a chitosan biopolymer”, even though Iacono and the combined references do not specifically disclose does not disclose “a slip-resistant outer surface comprising a chitosan biopolymer” as claimed, Applicant’s Specification discloses in [0026], “A moisture-resistant layer 26 has an adhesive outer surface that may be a chitosan biopolymer adhesive or may be any surface that provides a similarly adhesive, slip-resistant manipulation of the peripheral device”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iacono to make the slip-resistant outer surface comprising a chitosan biopolymer. Such modification would be considered a mere choice of a preferred configuration for material, in this case, a chitosan biopolymer, as a matter of “routine optimization” as a person with ordinary skill has a reasonable expectation of success to pursue the known options of attachment mechanisms within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the by providing the slip-resistant outer surface as comprising a chitosan biopolymer, the modification would provide a tacky polymer coating to the glove that enhances the grip of the glove wearer, which maintains the ability for the glove to grip as intended.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iacono (2016/0174635) in view of Faulconer (2003/0000005) in view of Berthelot (2013/0046220) in view of Alivizatos (5,618,263).
Regarding claim 16, the combined references teach, said cuff comprising an openable enclosure, said enclosure receiving a greater or lesser number of poly pellets as determined by a user (as combined above as taught by Berthelot, 30 of Iacono comprises 14, 14 is capable of receiving 18, and since “The pocket (14) may include an opening (16) to receive a support member (18)…The opening (18) enables the user to easily insert and remove the support member (18)”, [0019], “The support member (18) may be covered in a plastic or fabric material, and may be thereby filled with a variety of different materials including…small beads…Multiple support members (18) made from differing materials may be provided with each elongated strap (12) to enable the user to interchange the type of support member (18) desired for their particular needs”, [0020], 14 is capable of receiving a greater or lesser number of poly pellets as determined by a user).
While Berthelot discloses “Multiple support members (18) made from differing materials may be provided with each elongated strap (12) to enable the user to interchange the type of support member (18) desired for their particular needs”, [0020], the combined references fail to explicitly teach, said enclosure receiving a greater or lesser number of poly pellets as determined by a user.
Alivizatos, said enclosure receiving a greater or lesser number of poly pellets as determined by a user (“A particular advantage of the openable closure is that it permits adding or removing filler material 20 to increase or decrease fullness in order to tailor the shape of the sleeve members 12,14,16, to the patient's needs”, Col. 4 ln. 30-33, “If only a relatively small amount of filler material is placed in the pocket, the sleeve members will be relatively thin and flat and consequently will offer less bending resistance than if additional filler material is added to make them "fatter" and thicker in height. This makes it possible to adjust the amount of flexing that an individual patient can comfortably exercise while still maintaining the limb in an essentially extended position and preventing contracture. The amount of bending of the longitudinal axis is reduced when more filler material is added. The effect is enhanced by interaction that occurs between the textile cover of the pockets and the foamed plastic beads used as filler material”, Col. 4 ln. 47-58, “The preferable material for the beads is polystyrene which have a closed cell construction. They will not retain moisture or harbor bacteria and are mold and mildew resistant”, Col. 6 ln. 43-45,  therefore, 12/14/16 receives a greater or lesser number of poly pellets as determined by a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosure of the combined references as receiving a greater or lesser number of poly pellets as determined by a user as taught by Alivizatos, in order to provide the “advantage of the openable closure is that it permits adding or removing filler material 20 to increase or decrease fullness in order to tailor the shape of the sleeve members 12,14,16, to the patient's needs”, Col. 4 ln. 30-33.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 2011/0067167 by Ninomiya discloses a glove with a back of the glove having a mesh material.
2. 8,216,169 by Koby discloses a support sleeve, with a thumb portion, and a cuff having an enclosure enclosing cushioning material.
3. 6,213,969 by MacMorran discloses a support sleeve, with a thumb portion, and a cuff having an enclosure enclosing cushioning material.
4. 2019/0281907 by Frederick discloses a glove with palm grip, a mesh panel on the back, a cuff and an adjustment strap on the back of the glove.
5. 2019/0176014 by Chen discloses a glove with palm grip having multiple layers.
6. 2013/0007937 by Stone discloses a glove with a palm with a lower wicking layer and an outer gripping layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732